Citation Nr: 9907039	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  95-03 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for status post fracture, right femur, with 
shortening of the right lower extremity.

2.  Entitlement to a disability evaluation in excess of 10 
percent for back strain.

3.  Entitlement to a compensable evaluation disability 
evaluation for status post fracture, left fibula, mid-shaft.

4.  Entitlement to a disability evaluation for status post 
fracture, tip, lateral malleolus and os trigonum, right 
ankle, initially rated as noncompensable and currently rated 
as 10 percent disabling, since July 7, 1998.  

5.  Entitlement to a disability evaluation for status post 
fracture, distal fibula/tibia and medial malleolus, left 
ankle, initially rated as noncompensable and currently rated 
as 10 percent disabling, since July 7, 1998.

6.  Entitlement to a compensable disability evaluation for 
chondrosis with arthralgia, left knee.

7.  Entitlement to a compensable disability evaluation for 
chondrosis with arthralgia, right knee.

8.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant served on active duty from November 1973 to 
November 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board remanded this case in June 1997 for further 
development of the issues of entitlement to increased 
disability evaluations for status post fracture, right femur, 
with 1.5 inch shortening of the right lower extremity; back 
strain; status post fracture, left fibula, mid-shaft; status 
post fracture, tip, lateral malleolus and os trigonum, right 
ankle; status post fracture, distal fibula/tibia and medial 
malleolus, left ankle; chondrosis with arthralgia, left knee; 
chondrosis with arthralgia, right knee as well as entitlement 
to service connection for a bilateral foot disorder.  

The requested development was accomplished and the RO, in 
rating decision dated September 1998, granted an increased 
evaluation from 0 percent to 10 percent for each of the 
veteran's service-connected ankle disabilities, effective 
from date of VA examination, July 7, 1998.  The veteran's 
claims as to the remaining issues remained denied.

The Board notes that it has now recharacterized the issues of 
entitlement to increased ratings in order to comply with the 
recent opinion by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court"), 
in Fenderson v. West, No. 96-947 (U. S. Vet. App. Jan. 20, 
1999).  The Board sees no prejudice to the appellant in 
recharacterizing the issues on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned to his service-connected orthopedic 
disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The service-connected right femur disability is 
manifested by shortening of the right leg of 1.5 inches.

2.  The service-connected back strain is manifested by 
subjective complaint of recurrent pain; and objective 
findings of essentially normal range of motion, no deformity, 
and good musculature of the back.

3.  There are no objectively manifested residuals of the 
service-connected fracture, left fibula, mid-shaft.

4.  The service-connected right knee disability is manifested 
by subjective complaint of pain exacerbated by prolonged 
periods of weight-bearing; objectively, the right knee has 
minimal limitation of motion, no swelling, and no ligamentous 
instability.

5.  The service-connected left knee disability is manifested 
by subjective complaint of pain exacerbated by prolonged 
periods of weight-bearing; objectively, the left knee has 
full range of motion, no swelling, and no ligamentous 
instability.

6.  Fracture residuals of the right ankle are manifested by 
dorsiflexion of 10 degrees and plantar flexion of 45 degrees, 
pain with use, and no deformity, no swelling, and no 
tenderness.

7.  Fracture residuals of the left ankle are manifested by 
dorsiflexion of 10 degrees and plantar flexion of 47 degrees, 
pain with use, deformity with three orthopedic nails through 
the medial malleolus, no swelling, and no tenderness.

8.  Competent evidence of a bilateral foot disability has not 
been presented.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent is not warranted 
for fracture residuals, right femur, with shortening of the 
right lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5275 (1998).

2.  An evaluation in excess of 10 percent is not warranted 
for lumbosacral strain.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5295 (1998).

3.  A compensable evaluation for status post fracture, left 
fibula, mid-shaft, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5262 (1998).

4.  A compensable evaluation for chondrosis with arthralgia, 
right knee, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (1998).

5.  A compensable evaluation for chondrosis with arthralgia, 
left knee, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5257 (1998).

6.  A 10 percent, but no higher, evaluation is warranted for 
fracture residuals of the right ankle since the veteran's 
separation from service.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5271 (1998).

7.  A 10 percent, but no higher, evaluation is warranted for 
fracture residuals of the left ankle since the veteran's 
separation from service.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5271 (1998).

8.  The claim for service connection for a bilateral foot 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Evaluations

Initially, the Board notes that when a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Factual Summary

In June 1994, the RO granted service connection for a number 
of disabilities to include status post fracture, right femur, 
with 1.5 inch shortening of the right lower extremity (10% 
rating); back strain (10%); status post fracture, left 
fibula, mid-shaft(0% or "noncompensable"); status post 
fracture, tip, lateral malleolus and os trigonum, right 
ankle(0%); status post fracture, distal fibula/tibia and 
medial malleolus, left ankle(0%); chondrosis with arthralgia, 
left knee(0%); chondrosis with arthralgia, right knee (0%).

Historically, the veteran fractured his right femur in a 
motorcycle accident at the age of 16 in 1972 prior to 
service.  He had active duty service from November 1973 to 
November 1993.  At his service enlistment examination, the 
veteran was noted to have shortening of the right leg of 0.5 
inch due to the pre-service injury.  During his years in 
service the veteran suffered a fracture of the left fibula, 
mid-shaft, in October 1982 in a motorcycle accident.  In 
January 1985 he was treated for a fracture of the tip of the 
right lateral malleolus and os trigonum.  In December 1985, 
the veteran injured his left lower leg and ankle when he 
suffered an open fracture of the distal fibula/tibia and 
medial malleolus.  

Further review of the veteran's service medical records show 
that the veteran took prescribed Motrin 800 mg. for years for 
complaints of intermittent right leg and left ankle pain as 
well as recurrent low back pain.  

With regard to the right leg, service medical records show 
that a 3/4 inch shortening was noted in November 1973 and a 
shoe lift prescribed.  In June 1978 the veteran was noted to 
have 2.0 cm. shortening of the right femur with no gait 
abnormalities.  In February 1982 the right leg was noted to 
be one inch shorter.  In November 1985, he requested refill 
of his Motrin prescription for right leg pain.  In June 1989 
he complained of intermittent pain in right hip.  At his 
separation physical examination in March 1993 the right leg 
was noted to be 3/4 inch shorter than the left.  

With regard to the veteran's ankles, the service medical 
records show treatment for a commuted fracture of the left 
fibula in October 1982, and of a fracture of the tip of the 
lateral malleolus and os trigonum, right ankle, in January 
1985.  Then in December 1985, hospitalization for treatment 
of fracture of the distal fibula/tibia and medial malleolus, 
left ankle.  In November 1988, on reenlistment examination, 
the veteran complained of intermittent pain from left ankle 
and right leg, relieved with Motrin.  He also complained of 
intermittent ankle pain in June 1989.  On separation physical 
examination in March 1993, he complained of early morning 
stiffness and pain in left ankle.  He was noted to have no 
sequelae of the right tibia/fibula fracture and left fibula 
fracture.  

With regard to the back, the service medical records show 
complaint of back pain in October 1974, and in May 1975 after 
a fall and lifting heavy object.  In February and March 1982, 
the veteran was noted to have recurrent back pain with 
prolonged standing, lifting.  In October 1982 he injured his 
lower back in a motorcycle accident.  X-ray of lumbar spine 
was negative; the diagnostic impression was contusion to 
right sacral area.  Complaints of back pain were noted in 
November 1978, June 1983 and June 1989 when he requested more 
Motrin.  In May 1991, the veteran denied history of recurrent 
back pain.  However, on separation examination in March 1993, 
he was noted to have chronic low back pain for years 
secondary to the pelvic realignment caused by shortening of 
right leg.  It was also noted he took Tolectin and Motrin.

With regard to the veteran's knees, service medical records 
dated April 1973 showed complaint of right knee pain and 
finding of slight laxity.  In March 1975 he was noted to 
complain of right knee and hip pain.  In June 1983 the 
veteran complained of right knee pain and was noted to have 
crepitus.  In June 1989, he complained of intermittent pain 
in the knees as well as ankles and right hip.  

After his retirement from active service in November 1993, 
the veteran submitted application for VA disability benefits.  
In January 1994, the veteran was afforded a VA general 
medical examination.  Subjective complaints included constant 
pain in the right leg, left ankle and both knees as well as 
right-sided low back pain.  

With respect to the right femur disability, on physical 
examination the right leg measured 36 inches and 37.5 inches 
on the left from the anterior superior spine to the tip of 
the medial malleolus.  X-ray revealed an old fracture of the 
femur.  The diagnosis was:  status post fracture of the right 
femur, with 1.5 inch shortening of right lower extremity and 
secondary scoliosis with concavity to the left and pelvic 
tilt with shorter on the right side and the left being 
higher.  

With respect to the ankles, on physical examination the left 
ankle over the medial malleolus was larger than on the right.  
Range of motion was recorded as:  flexion to 35 degrees on 
the right and 40 degrees on the left;  extension was to 10 
degrees on the right, and 7 degrees on the left.  There was 
no significant tenderness over the ankles.  X-rays of the 
left tibia and fibula showed old fractures with screws in the 
distal left tibia and the medial malleolus.  Diagnoses were:  
(1) status post fracture of the left ankle with persistent 
pain, but good healing; and (2) status post fracture of the 
right tibia and left tibia/fibula.

With respect to the back, physical examination revealed 
scoliosis of the thoracic and lumbar spine with the upper 
portion with a concavity to the left.  The pelvis was tilted 
with the left pelvis higher than the right.  The veteran 
walked on toe and heel without difficulty.  He had positive 
ankle and knee jerks, bilaterally.  Flexion was to 85 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees on the right and to 27 degrees on the left, and 
rotation to 45 degrees bilaterally.  X-ray of the lumbar 
spine was normal; the thoracic spine showed scoliosis with 
convexity to the right.  Diagnosis was: back strain due to 
the status-post fracture of the right femur, with shortening 
of the right lower extremity. 

With respect to the knees, physical examination revealed 
crepitation of both knees with squatting.  There was no 
evidence of ligament laxity or subluxation.  There was a 
negative McMurray's sign, indicating no meniscal injury.  
Range of motion was recorded as: flexion to 130 degrees on 
right and 135 degrees on left.  X-rays were normal 
bilaterally.  The diagnosis was: chondrosis with arthralgia, 
aggravated by discrepancy in the leg length.

The veteran argued, specifically in his VA Form 9, 
Substantive Appeal, that his orthopedic disabilities 
warranted higher disability evaluations than those initially 
assigned, due to limitation of function attributable to pain.  

In a decision dated June 1997, the Board found that the 
January 1994 VA examination failed to reflect consideration 
of functional impairment due to pain and remanded these 
issues for additional development, specifically a VA 
orthopedic examination.  

The veteran was afforded a VA orthopedic examination of his 
lower extremities and back in July 1998.  Subjective 
complaints included chronic pain and occasional swelling of 
the right ankle, increased by running, walking, prolonged 
standing, or carrying loads.  The veteran also complained of 
aching pain, without swelling, in the left ankle after 
working.  He believed this was due to placing his weight on 
the left because of shortening of the right leg.  He 
experienced pain, but no swelling, in the knees usually 
toward the end of each day.  The knee pain was worse with 
running and lateral movements.  The veteran also complained 
that the shortening in the right leg had caused him to 
experience chronic low back pain for the past 20 years.  He 
had no complaints relative to the fracture of the left fibula 
in service.  He was currently employed as a forklift operator 
and in the past twelve months he had not experienced any time 
lost from work due to his orthopedic disabilities.

Objective findings as to the right ankle, on physical 
examination, revealed no tenderness, deformity or edema.  
Range of motion was dorsiflexion to 10 degrees and plantar 
flexion to 45 degrees.  Examination of left ankle revealed a 
6.5 cm surgical scar over the medial malleolus with 
prominence of the medial malleolus, but no edema or 
tenderness noted.  Range of motion of the left ankle was 
dorsiflexion to 10 degrees and plantar flexion to 47 degrees.  
X-ray of both ankles revealed a normal right ankle but there 
were three orthopedic nails through the left medial 
malleolus.  There was also deformity of the left distal 
fibula due to an old healed fracture.  Relevant diagnoses 
were:  (1) remote fracture of the right ankle with subsequent 
chronic pain; and (2) remote fracture of the left ankle, 
status post open reduction with subsequent chronic pain.  The 
examiner further commented that, in the examiner's opinion, 
functional loss due to pain in the left ankle was moderate; 
and moderately significant in the right ankle.

With regard to the knees, examination revealed no tenderness, 
deformity, or edema.  Stability of both was good.  Range of 
motion on the right was 0 to 131 degrees, and 0 to 142 
degrees on the left.  X-rays of both knees were reported as 
normal.  The relevant diagnosis was: chronic pain in both 
knees of uncertain etiology.  The examiner further commented 
that functional loss due to pain in the knees was minimal to 
moderate.

Objective findings on physical examination of the right upper 
leg revealed no tenderness, no deformity and no edema.  
Measurement from the right iliac crest to the sole of the 
foot on the right was 104.5 cm compared to 107 cm on the 
left.  Standing, there was a pelvic tilt with lowering of the 
right hip.  Additionally, the veteran walked with a limp due 
to the shortening of the right leg.  X-ray of the right femur 
revealed a deformity of the mid femoral shaft due to an old 
healed fracture.  Diagnosis was remote fracture of the right 
femur with subsequent shortening of the right lower 
extremity.  

Examination of the left leg revealed no objective findings 
relative to the old fracture of the left fibula.  X-ray of 
the left tibia and fibula revealed postsurgical changes in 
the left ankle and deformity of the fibula shaft due to old 
healed fracture.  Diagnosis was remote fracture of the left 
fibula without significant sequela.

With regard to the lower back, physical examination revealed 
no tenderness, deformity or edema.  The musculature was 
within normal limits with no muscle spasms evident.  Range of 
motion of the lumbar spine was recorded as extension to 21 
degrees; flexion to 103 degrees; lateral flexion to 33 
degrees, bilaterally; and rotation to 27 degrees, 
bilaterally.  Neurological and sensory findings were normal.  
X-ray of the lumbar spine revealed narrowed space at 
vertebrae level L5-S1.  The relevant diagnosis was chronic 
low back pain of uncertain etiology.  The examiner further 
commented that functional loss due to pain in the back, in 
the examiner's opinion, was minimal to moderate.  The medical 
examiner also noted that because the veteran had worn an 
elevated shoe during military service, he found it unlikely 
that the veteran's history of back pain was related to the 
right leg shortening.

The RO by rating decision dated September 1998, increased the 
veteran's disability evaluation for status post fracture, 
tip, lateral malleolus and os trigonum, right ankle, from 0 
percent to 10 percent, effective from July 7, 1998; as well 
as the evaluation for status post fracture, distal 
fibula/tibia and medial malleolus, left ankle, from 0 to 10 
percent, effective from July 7, 1998.  The veteran's 
remaining service-connected orthopedic disabilities were 
continued at their initially assigned ratings.

Legal Analysis:

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Schedule for Rating Disabilities 
(Schedule), 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness 
in the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1998).  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self support of the individual.  38 C.F.R. § 4.10 (1998).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1998).

In addition, in evaluating the veteran's orthopedic 
disabilities, the Board notes that the Court has held that 
the Board must consider the application of 38 C.F.R. § 4.40 
regarding functional loss due to joint pain on use or during 
flare-ups, and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202, 203 (1995); see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (sections 
4.40 and 4.45 of 38 C.F.R. make clear that pain must be 
considered capable of producing compensable disability of the 
joints) and Quareles v. Derwinski, 3 Vet. App. 129, 139-40 
(1992) (Board's failure to consider section 4.40 was improper 
when that regulation had been made potentially applicable 
through assertions and issues raised in record).  
Accordingly, the Court's holding in DeLuca requires the Board 
to consider whether an increased schedular rating for the 
appellant's disabilities may be in order on three independent 
bases:  (1) pursuant to the relevant schedular criteria under 
38 C.F.R. Part 4, i.e., notwithstanding the etiology or 
extent of the appellant's pain complaints, if the medical 
examination test results reflect findings which support 
higher ratings pursuant to the delineated schedular criteria; 
(2) pursuant to 38 C.F.R. § 4.40 on the basis of additional 
functional loss due specifically to complaints of pain on use 
or during flare-ups; and (3) pursuant to 38 C.F.R. § 4.45 if 
there is additional functional loss due specifically to any 
weakened movement, excess fatigability, or incoordination.

Status-post Fracture of Right Femur with shortening of right 
lower extremity

After review of the evidence of record, the Board finds that 
the veteran's service-connected status post fracture of right 
femur, with shortening of right lower extremity, does not 
warrant a disability evaluation in excess of 10 percent.  In 
reaching this conclusion, the undersigned has placed 
particular emphasis upon the findings noted on VA examination 
in January 1994 and July 1998, coupled with the lack of any 
additional evidence to establish the presence of a more 
severe disability.  Both examination report reflect that the 
veteran's right femur disorder is manifested primarily by 
shortening of the right leg - measured as 1.5 inches in 
January 1994 and 2.5 cms. in July 1998.

The veteran's right femur disability has been evaluated under 
the rating criteria of Diagnostic Code 5275.  Pursuant to 
Diagnostic Code 5275, shortening of bones of the leg from 11/4 
to 2 inches (3.2 cms. To 5.1 cms.) warrants a 10 percent 
evaluation.  A 20 percent evaluation is assigned for 
shortening of 2 to 21/2 inches (5.1 cms. to 6.4 cms.).  The 
measurement is to be from the anterior superior spine of the 
ilium to the internal malleolus of the tibia.  Additionally, 
a rating under this Code is not to be combined with other 
ratings for fracture or faulty union in the same extremity.  
38 C.F.R. § 4.71a, DC 5275 (1998).  

After review of the evidence of record and by application of 
the above criteria for evaluation of the veteran's right 
femur disorder, the Board concludes that entitlement to a 
disability evaluation in excess of the currently assigned 10 
percent is not warranted.  The record does not document 
findings which show more than a 2 inch shortening of the 
veteran's right leg.  In fact, the most recent medical 
evidence of record, consisting of the July 1998 VA 
examination report, reflects 2.5 cm. shortening.  
Furthermore, there has been no additional evidence of any 
other symptomatology such to provide for evaluation pursuant 
to any other potentially applicable Diagnostic Code within 
the series from 5250 to 5255.  Specifically, there has been 
no showing of ankylosis of the hip, limitation of motion of 
thigh, or impairment of the thigh with malunion.  

In weighing the evidence of record, the Board finds the 
appellant's contentions to be credible and consistent with 
the objective medical findings on examination, and that this 
evidence supports the 10 percent disability evaluation 
currently assigned.  In reaching this conclusion, the Board 
has considered functional impairment due to pain.  See 
38 C.F.R. § 4.10 (1998).  In this regard, functional loss 
contemplates the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (1998).  See also Deluca v. 
Brown, 8 Vet. App. 202 (1995).  Both lay and medical evidence 
of record shows occasional complaint of right leg pain during 
service, but primarily complaint of low back pain secondary 
to the leg shortening.  The low back symptomatology will be 
addressed below in relation to the rating criteria for the 
veteran's service connected back strain; thus, the Board 
concludes that the level of impairment is adequately 
contemplated by the current 10 percent evaluation.  

The Board further notes that there is no evidence to 
establish that the disability picture presented by the right 
femur disorder is extraordinary and so exceptional in nature 
to render the regular schedular criteria inapplicable.  See 
38 C.F.R. § 3.321 (1998).

The Board is cognizant of the fact that this appeal arose 
from the veteran's dissatisfaction with his initial rating 
assignment.  In such a case, the Court has had that separate 
or "staged" ratings should be assigned where the evidence 
shows varying levels of disability for separate periods of 
time.  Fenderson v West, NO. 96-947( U.S. Vet. App. Jan. 20, 
1999).  In this case, the Board finds that the preponderance 
of the evidence of record, at any time since the veteran's 
separation from service, is against a disability rating in 
excess of 10 percent for his status post fracture, right 
femur, with 1.5 inch shortening of the right lower extremity.

Finally, the Board notes that the preponderance of the 
evidence is clearly against the veteran's claim for an 
increased evaluation in excess of the currently assigned 10 
percent rating; and therefore, the doctrine of the benefit of 
the doubt is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991).  Thus, the veteran's claim must be denied.

Back strain

The veteran's service-connected back strain is currently 
assigned a 10 percent evaluation under Diagnostic Code 5295, 
for lumbosacral strain.  Diagnostic Code 4295 provides a 0 
percent evaluation for slight, subjective symptoms only; a 10 
percent rating for characteristic pain on motion; a 20 
percent rating for muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position; and a 40 percent evaluation for severe symptoms 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).

The Board finds that the veteran's symptoms are consistent 
with no more than a 10 percent evaluation under Diagnostic 
Code 5295 based on the findings of the VA examiners and the 
veteran's statements.  The veteran's most recent lumbar spine 
examination was essentially normal except for limitation of 
extension to 21 degrees, and minimal limitation of lateral 
flexion to 33 degrees bilaterally and rotation to 27 degrees 
bilaterally.  There was no limitation of lumbar flexion which 
was measured to 103 degrees.  The examiner noted no objective 
evidence of tenderness, deformity or edema; the musculature 
of the back was normal with no spasms evident.  Likewise, 
there is no evidence in the prior VA examination report of 
January 1994 of muscle spasm on extreme forward bending or 
loss of lateral spine motion which are criteria for the next 
higher, 20 percent, rating.

In addition, the record otherwise does not demonstrate muscle 
spasm or loss of motion.  The veteran has primarily 
complained of pain in his written statements and during his 
examinations, both in-service and post-service.  There is no 
evidence of treatment for muscle spasm or loss of motion.  

However, the Board has also assessed whether additional 
Diagnostic Codes are for application in this case.  In order 
for a rating of greater than 10 percent to be awarded under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine, moderate limitation of motion must be shown.  In the 
instant case, the veteran's range of motion was normal for 
flexion, and mild to moderately limited for extension, 
lateral flexion, and rotation.  However, the Board must also 
consider functional impairment due to pain.  See 38 C.F.R. 
§§ 4.10, 4.40, (1998); Deluca v. Brown, 8 Vet. App. 202 
(1995).  It is noted that the VA examiner in July 1998 
further commented that the veteran's functional loss due to 
pain in the back was "minimal to moderate".  

Taking into consideration the veteran's functional impairment 
due to pain, the Board finds that an increased disability 
evaluation of 20 percent, but no higher, is warranted.  

In order to warrant a disability rating higher than 20 
percent under Diagnostic Code 5292, the veteran would have to 
show evidence of severe limitation of lumbar motion.  There 
is no medical evidence of record to support such finding.  
Likewise a 40 percent rating for intervertebral disc syndrome 
is not warranted as the medical record has not shown any 
evidence of recurring attacks. 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1998).  Hence, there is no basis for an award in 
excess of 20 percent for the veteran's back strain.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 38 
C.F.R. § 3.321(b) (1998).  The evidence does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
service connected back disorder or frequent periods of 
hospitalization due to that disorder so as to render 
impractical the application of the regular schedular 
criteria.  There is no evidence that the veteran has had 
difficulty with employment due to his back or that he has 
ever been hospitalized for that disorder.  The most recent VA 
examination in 1998 indicated that the veteran was employed 
as a forklift operator and that he had missed no time from 
work due to his low back pain.

The Board concludes that an increased evaluation of 20 
percent is warranted.  However, the preponderance of the 
evidence clearly shows that the veteran's service-connected 
back strain, at any time since the veteran's separation from 
service, does not warrant a disability evaluation in excess 
of 20 percent.  Thus, a increased evaluation of 20 percent, 
but no higher, for back strain with functional impairment due 
to pain is granted.

Status post fracture, left fibula, mid-shaft

This disability has been assigned a noncompensable evaluation 
under the rating criteria of Diagnostic Code 5262 for 
impairment of tibia and fibula.  A 10 percent rating is 
warranted under this Code provision when there is impairment 
with slight knee or ankle disability.  However, review of the 
evidence shows that the veteran had no sequelae from this old 
fracture at time of his service discharge examination in 1993 
or during either VA examinations conducted in 1994 and 1998.  
Therefore, the Board finds that the preponderance of the 
evidence of record, at any time since the veteran's 
separation from service, is against a compensable disability 
rating for the status post fracture, left fibula, mid-shaft 
disability.  

Right and Left Knee Chondrosis with arthralgia

The veteran's knee disorders have been evaluated under the 
rating criteria of Diagnostic Code 5257 which applies to 
impairments of the knee.  38 C.F.R. § 471a, Diagnostic Code 
5257 (1998).  This diagnostic code provides for a 10 percent 
rating for slight recurrent subluxation or lateral 
instability of the knee, a 20 percent rating for moderate 
subluxation or instability, and a 30 percent rating for 
severe subluxation or instability.  Id.  The Board deems that 
a noncompensable evaluation is warranted under this 
diagnostic code as there is no medical evidence of any 
subluxation or instability.  The examiner in 1994 noted no 
evidence of ligament laxity or subluxation, he had a negative 
McMurray's sign indicating no meniscal injury.  X-rays taken 
at both examinations were negative.  

Standard flexion and extension of the knee is 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (1998).  A compensable 
rating under the appropriate Diagnostic Codes for limitation 
of motion of the knee would require evidence of limitation of 
extension to 10 degrees or limitation of flexion to 45 
degrees, neither of which has been shown to be present.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1996).  In 
fact, the range of motion reported during the recent VA 
examination was 0 to 131 degrees for the right knee, which is 
slightly less than the standard range of motion noted above; 
and 0 to 142 for the left knee, which equals the standard 
range of motion noted above.

The Board has also considered the application of several 
other Diagnostic Codes referable to the knee.  Diagnostic 
Code 5256 is for application where there is ankylosis of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (1996).  As 
the aforementioned VA examination reports show a significant 
range of motion of each knee, there can be no ankylosis and 
therefore a disability evaluation under this diagnostic code 
would not be appropriate.

Although an increased rating may be warranted where 
quantitatively there is additional motion lost due to pain on 
use or during exacerbation of the disability, neither VA 
examination report noted any objective evidence of pain on 
motion.  See DeLuca v. Brown, 8 Vet. App. 292 (1995).  There 
was no notation of pain with palpation, compression, on 
motion, or with heel walking.  The Board notes that the 
veteran stated during the 1998 examination that his knees 
hurt toward the end of the day; however, he also stated that 
he had lost no time at work as a forklift operator because of 
knee pain.  Although the 1998 examiner noted that there was 
minimal to moderate functional loss due to pain in the knees, 
the examiner failed to identify any specific medical disorder 
by diagnosis.  Thus, the Board finds objective medical 
evidence of pain warranting a compensable evaluation lacking.  
In addition, the veteran has not contended that he has lost 
range of motion in the knee(s) secondary to pain.  Review of 
the service medical records show only three complaints of 
right knee pain, no complaint of left knee pain, and only one 
complaint of general complaint of intermittent pain in the 
knees in 1989.  Thus, the medical evidence does not show pain 
which would warrant a compensable rating. 

In addition, the veteran stated during his recent examination 
that he took prescribed medication for knee and leg pain.  
The medical evidence shows that the medication was prescribed 
primarily to relieve back pain.  There is no medical evidence 
that he has been prescribed medication specifically for his 
knee(s).

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
service connected knee disorder(s) or frequent periods of 
hospitalization due to that disorder(s) so as to render 
impractical the application of the regular schedular 
criteria.  The veteran repeatedly stated during his recent VA 
examination that he had missed no work in the past year due 
to any of his service-connected disabilities.  

Accordingly, the preponderance of the evidence, at any time 
since the veteran's separation from service, is against the 
claims for an increased (compensable) rating for chondrosis 
with arthralgia, bilateral.  

Right and Left Ankle Disorders

Initially, the Board notes that the veteran was discharged 
from service in November 1993 after 20 years of active duty 
service.  He promptly filed a claim for service connection 
for multiple medical disabilities, to include both ankles.  
He was afforded a VA examination for compensation purposes in 
January 1994.  Thereafter the RO awarded serviceconnection 
for status-post fracture, distal fibula/tibia and medial 
malleolus, left ankle and assigned a 0% (noncompensable) 
rating.  Likewise, service connection was awarded for status-
post fracture, tip, lateral malleolus and os trigonum, right 
ankle and a 0% (noncompensable) rating assigned.  

The Board subsequently found the January 1994 medical 
examination inadequate for proper evaluation of the veteran's 
musculoskeletal disabilities and remanded the case 
specifically for a "new" VA examination.  Based on findings 
of the second VA examination conducted in July 1998, the RO 
assigned a 10 percent rating to each service-connected ankle 
disability, effective from July 7, 1998, the date of the 
second VA examination.  

The veteran's ankle disabilities have been evaluated under 
the rating criteria of Diagnostic Code 5271 for limitation of 
motion of the ankle.  Under this Code provision, a 10 percent 
evaluation is warranted for moderate limitation of motion; a 
20 percent evaluation is to be assigned for marked limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

After having reviewed the evidence, the Board concludes that 
the evidence warrants an assignment of a 10 percent 
evaluation, but no higher,  for each ankle disability since 
the veteran's separation from service.  However, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for fracture residuals of the left ankle and 
the right ankle.  Because there is no evidence that the ankle 
is ankylosed, application of Diagnostic Code 5270 is not 
appropriate.  See 38 C.F.R. Part 4, Diagnostic Code 5270 
(1998).  Under Diagnostic Code 5271, limitation of motion of 
the ankle is ratable if it is either moderate or marked.  See 
38 C.F.R. Part 4, Diagnostic Code 5271.  Here, the evidence 
has shown that the appellant's range of motion, as measured 
in the July 1998 VA examination, of the left ankle is 10 
degrees on dorsiflexion of the left foot and 47 degrees on 
plantar flexion.  Range of motion of the right ankle is 10 
degrees on dorsiflexion of the right foot and 45 degrees on 
plantar flexion.  The appellant was able to walk on his heels 
and toes.  There is no tenderness, deformity or edema in the 
right ankle.  There is prominence of the medial malleolus on 
the left, but no edema or tenderness noted.  X-ray of the 
right ankle was normal but the left ankle showed three 
orthopedic nails through the medial malleolus and deformity 
of the distal fibula due to an old healed fracture.  The 
veteran complains of pain in both ankles on regular use of 
the ankle.  Thus, the evidence has shown that the appellant's 
limitation of motion in the left ankle is no more than 
moderate, and thus fracture residuals of the left ankle are 
no more than 10 percent disabling.  

An evaluation in excess of 10 percent is not warranted, as 
the evidence has not shown that the appellant's limitation of 
motion in the left ankle is marked.  As noted above, VA 
examination shows the veteran can heel and toe walk.  Also, 
there is no gait abnormality attributable to ankle 
disability.  Thus, the evidence of record has shown that the 
appellant does not have marked limitation of and does not 
warrant an evaluation greater than 10 percent.

The Board further notes that the objective findings of the 
July 1998 VA examination, as to pain and range of motion were 
essentially the same on examination in January 1994, shortly 
after the veteran's discharge from service.  

In making the determination that the appellant's fracture 
residuals of the left ankle and right ankle are no more than 
10 percent disabling, the Board has specifically considered 
the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board does not doubt that the appellant has some functional 
impairment; this fact is recognized by the current 10 percent 
evaluation.  However, even considering pain, weakness, 
incoordination and excess fatigability, the condition does 
not approximate the criteria for an evaluation in excess of 
10 percent based on functional loss.  See 38 C.F.R. Part 4, 
Diagnostic Codes 4.40, 4.45.  The appellant is already at the 
minimum compensable evaluation for the ankle.  See 38 C.F.R. 
§ 4.59.  Accordingly, the appellant's fracture residuals of 
the left ankle and the right ankle are no more than 10 
percent disabling.

The appellant is competent to report his symptoms; and to the 
extent that he has described chronic pain, the medical 
findings do support his contentions.  However, taking the 
appellant's contentions into account and the medical 
findings, an evaluation in excess of 10 percent is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved. 38 
U.S.C.A. § 5107(b) (West 1991).

Thus, the Board concludes that an evaluation of 10 percent, 
but no higher, is warranted for the left ankle disability 
since the veteran's separation from service.  Furthermore, an 
evaluation of 10 percent, but no higher, is warranted for the 
right ankle disability since the veteran's separation from 
service.


Service connection for a bilateral foot disorder

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1996); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Establishing 
direct service connection for a disability that was not 
clearly present in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); see also 
Murphy, 1 Vet. App. at 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Service medical records show complaint of pain in feet in 
April 1975 but no diagnosis.  In June 1983 the veteran was 
noted to complain of pain in his back and feet.  In June 
1993, he was seen with complaint of bilateral foot pain 
(arches) of two weeks duration.  X-rays were within normal 
limits.  The impression was plantar fasciitis.  

As to a current diagnosis, there is no medical evidence that 
the veteran has a diagnosis of a bilateral foot disability 
nor has he submitted any medical evidence of a nexus between 
an inservice disease or injury and a current bilateral foot 
disability.  The veteran underwent a VA examination in 
January 1994.  Physical examination of the feet revealed no 
abnormality.  The veteran underwent a second VA examination 
in July 1998.  Physical examination of the feet revealed no 
tenderness, deformity, and no edema.  There was no evidence 
of pes planus.  Pulses in both feet were normal and there was 
no discoloration.  There was no redness or swelling.  X-ray 
of both feet was reported as normal.  The diagnosis was 
chronic pain in the right foot of uncertain etiology.

The Court has stated that "Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. App. 
at 143-44.  Because the appellant has not submitted any 
evidence of a current bilateral foot disability, the Board 
must deny the claim as not well grounded.  Ibid.; see also 
Caluza, 7 Vet. App. at 505.

The appellant has stated that he currently has a bilateral 
foot disability, which is related to service; however, it has 
not been shown that he possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").  Further, assuming that 
the appellant is claiming that there is a current bilateral 
foot disability, he is a layman and his opinion is not 
competent.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
The appellant's own, unsupported opinions do not give rise to 
a well-grounded claim.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
November 1994 and a supplemental statement of the case in 
October 1998.  Further, in the June 1997 remand, the Board 
indicated that evidence of current disability was required.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied at both the RO 
level and the appellate level.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).



ORDER

An evaluation in excess of 10 percent for status post 
fracture, right femur, with shortening of the right lower 
extremity, is denied. 
An evaluation of 20 percent but no higher, for back strain, 
is granted.  
A compensable evaluation for status post fracture, left 
fibula, mid-shaft, is denied. 
A compensable evaluation for chondrosis with arthralgia, left 
knee, is denied.  
A compensable evaluation for chondrosis with arthralgia, 
right knee, is denied.  
An evaluation of 10 percent but no higher, for status post 
fracture, tip, lateral malleolus and os trigonum, right 
ankle, since veteran's separation from service, is granted.
An evaluation of 10 percent but no higher, for status post 
fracture, distal fibula/tibia and medial malleolus, left 
ankle, since veteran's separation from service, is granted.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

- 25 -


- 1 -


